By the Court:
On the former appeal we held that under the- circumstances of this case, an action in the nature of replevin could not be supported. (50 Cal. 474.)
It is equally plain that trover will not lie against' the original defendants. Nor can trover be maintained against Hoerl, the former co-tenant of plaintiffs, the alleged “conversion ” consisting of a shipment and sale, which, by the terms of the contract between him and the plaintiffs, he was authorized to make.
The court below did not err in its action with respect to the amended complaints.
Judgment and order affirmed.